On October 12, 1978, the Defendant was sentenced to Count I, twenty (20 years for Aggravated Assault; Count II, ten (10 years for Attempted Theft, to be served concurrently. Dangerous Designation.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Susan Wordal, ofthe Montana Defender Project. The state was represented by Marty Lambert, Chief Deputy County Attorney from Gallatin County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the -unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Board.